—Appeal from an order of the Supreme Court (Conway, J.), entered July 31, 1992 in Albany County, which, inter alia, granted plaintiffs’ motion to confirm/restore this matter to the trial calendar.
We affirm. Plaintiffs have conceded that this matter was in fact struck from the trial calendar in January 1991 and, based upon our review of the record as a whole, we are unable to conclude that Supreme Court abused its discretion in restoring it.
Weiss, P. J., Mikoll, Yesawich Jr. and Crew III, JJ., concur. Ordered that the order is affirmed, without costs.